DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Objections under 37 CFR 1.173(b)(2)
The amendment to the claims filed on  11/14/22 does not comply with 37 CFR 1.173 (b)(2):
Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; 

Regarding amended claim 29 and 33,  the omitted limitations must be enclosed in “single brackets”.
Claim Rejections - 35 USC § 251
Claims 29-41 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claim subject matter that the applicant previously surrendered during the prosecution of the application for the patent. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Three Step Test for Recapture per MPEP 1412.02
Step 1: Whether the reissue claims are broader in scope than the original patent claims.
New claim 29 is broader than the patent claims 15 by excluding the limitations: 

‘the particulate material of claim 1” (see US 10,193,135, claim 15/ll. 2-3).


Step 2: Whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
From the prosecution record of the original application (14/995,928), the examiner rejected claim 21 under 103 as being obvious over Paulsen in view of Lopez 
(see Final Rejection mailed on 5/30/2018, page 5 in 14/995,928).

In response to Final Rejection Applicant filed an after final amendment amending claim 1 and argued about the patentability of the claimed composition (see remarks, pages 8-9; and  amendment filed 07/28/2018).    
  
The examiner was persuaded that the composition of claim 1 was allowable. During an Applicant initiated Interview, Applicant agreed to  amend independent claim 21 (which is now patent claim 15) to incorporate by its dependency the  particulate material recited in claim 1 (see remarks filed on 9/10/2018; page 7).    

After the supplemental amendment, the examiner allowed claim 21 and its dependent claims 22-28.  See Notice of Allowance mailed on 09/10/2018.

Thus, the limitations in patent claim 15 of “the particulate material of claim 1” were surrendered in the original application to obtain the original patent.  This limitation, however, is now omitted from the newly presented independent claim 29.  

Step 3: Whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
The recapture rule cannot be avoided since new added claim 29 was not materially narrower in other aspects of the claimed invention (see MPEP 1412.I.C).

Therefore, new claim 29 its dependent new claims 30-41 violate the recapture rule because new claim 29 does not contain the subject matter that applicant argued for patentability during the original prosecution. See MPEP 1412.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et  al. (US 20040200998) in view Paulsen et al. (US 20090309063) and further in view of Sun et al. (AlF3 Coating to Improve High Voltage Cycling Performance of Li[Ni1/3 Co1/3Mn 1/3]O2 Cathode Materials for Lithium Secondary Batteries).

Regarding claims 1, 5, 10 and 11, Park teaches a particulate material comprising a core of lithium cobalt oxide “LCO” [LiCo2] including a coating with domains of a lithium manganese nickel cobalt oxide “LMNO” [Li1+xCo1-x-yA yO2, wherein 0≤.x.≤ 0.1, and 0≤.y.≤ 0.5. A is selected from at least one of Al, B, Mg, Ca, Sr, Ba, Na, Cr, Gd, Ga, Ni, Co, Fe, V, Cr, Ti, Sn, Mn, Zr and Zn]; and having from about 0.01-10 mol%  based on the core particles (¶¶0013;0014;clms. 1-2).
Park does not teach a partial coating and a distinct inert stabilization nanocoating.
Paulsen teaches that “low surface area cathode materials are desired to achieve high safety, improved density and high stability during storage; however, the surface area cannot be lowered too much because this will lower the rate performance” [¶¶0007,0008]. 
Sun teaches a particulate material including a distinct inert stabilization nanocoating. Sun discloses that Li[Ni1/3Co1/3Mn 1/3]O2  powders were modified by coating their surface with amorphous AlF3 as a new coating material (i.e. 5 nm coat; see results¶2). The AlF3- Li[Ni1/3Co1/3Mn 1/3]O2  electrode showed improved cycle performance and rate capability under a high cutoff voltage range of 4.5-4.6V. AC impedance results showed that the AlF3-coated Li[Ni1/3Co1/3Mn 1/3]O2  has stable charge transfer resistance regardless of the cycle number (abstract; results). In this case, the nanocoating of AlF3 works as a stabilizer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the particulate material disclosed by Park having the LCO partially coated with LMNO to reduce the surface area of the cathode material to achieve high safety, improved density and high stability during storage as suggested by Paulsen. Also, it would have been obvious to use Li[Ni1/3Co1/3Mn 1/3]O2 active materials  that have been modified by coating their surface with amorphous of AlF3 as disclosed by Sun instead of the LMNO active material disclosed by Park in view of Paulsen to improve the cycle performance and rate capability under a high cutoff voltage range of 4.5-4.6V, and to provide a particulate material that has stable charge transfer resistance regardless of the cycle number. 
In the instant combination, the particulate material comprises 0.01-10% molar percent of Li[Ni1/3Co1/3Mn 1/3]O2  of total molar content of the [LiCo2] as required by Park. The AlF3 content correspond to 2 molar percent of the Li[Ni1/3Co1/3Mn 1/3]O2  (see Sun; A 168, col. 2, ¶2). The added metal “Li[Ni1/3Co1/3Mn 1/3]” correspond to 0.01-10 molar LiCoO2. Note that in one mole of  Li[Ni1/3Co1/3Mn 1/3]O2 are one mole of Li[Ni1/3Co1/3Mn 1/3]. Accordingly, the composition has approximately 0.0068 to 6.68 weight percent lithium manganese nickel cobalt oxide added during coating.
Regarding claim 9, the claimed limitation “atomic deposited layers” is considered to be a product by process limitation that only result into a very thin coating layer but does not change the compound structure or the functionality of the stabilization layer (see MPEP 2113). Sun teaches that the 5 nm stabilization coating formed by wet immersion comprises approximately 94.6 atomic deposited layer (note that 1 nm correspond to 18.89 Atomic unit; see Experimental; ¶1, Result and Discussion ¶2). It is not disclosed that the stabilization coating layer has a thickness that correspond to 1 to 6 atomic deposited layers. However, one of ordinary skill in the art will know that the overall thickness of stabilization coating disclosed by Park in view of Paul further in view of Sun is a result effective variables subject to optimization. With respect to average voltage, the coating tends to decrease the average voltage, but the average voltage is not significantly decreased with thinner coatings. With respect to the specific capacity, the specific capacity first increases and then decreases as the coating thickness increases. And the specific capacity results change with cycling and the rate of the discharge. Moreover, a change in size of a component is generally recognized as being within the level of ordinary skill (see MPEP 2144.04 I, II A; 2144.05 II A-B).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the stabilization coating disclosed by Park in view of Paulson and in further in view of Sun comprising between 1-6 atomic deposited layers because this modification is only considered to be an “optimum” thickness value of the stabilization coating disclosed by the prior art that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy, manufacturing costs, etc. and since neither non-obvious nor unexpected results will be obtained. 
Regarding claims 10 and 11, Sun teaches that the inert stabilization coating comprises a metal halide AlF3,(see abstract).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et  al. (US 20040200998) in view Paulsen et al. (US 20090309063) in further view of Sun et al. (AlF3 Coating to Improve High Voltage Cycling Performance of Li[Ni1/3 Co1/3Mn 1/3]O2   Cathode Materials for Lithium Secondary Batteries) in further view of Amiruddin et al. (US 9,166,222) and in further view of Buckley et al. (US 8,187,752).

Regarding claims 2-4, Park in view of Paulsen and further in view of Sun teaches that the material comprises about 0.0068 to 6.68 weight percent of the LMCO (see rejection regarding claim 1 above). Park in view of Paulsen and further in view of Sun does not teach  that the LMCO can be represented in accordance to claimed formula:

    PNG
    media_image1.png
    114
    691
    media_image1.png
    Greyscale

Also, they do not disclose that the weight percent of the inert stabilization coating ranges from 0.05-8%. However, Amiruddin teaches a supplemental lithium battery including rich metal oxides as positive electrode material active materials that dramatically improve in the specific capacity at long cycling (abstract). Amiruddin teaches that suitable active materials can be represented in accordance with the following stochiometric formula:

    PNG
    media_image2.png
    207
    383
    media_image2.png
    Greyscale
 
These active material compositions have stochiometric ranges that can be represented by the claimed stochiometric formula recited in claims 2-4.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use any of the suitable active material compositions disclosed by Amiruddin instead of the LMCO disclosed by Park in view of Paulsen and further in view of Sun since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (see MPEP 2144.07). These compositions provide additional lithium to the particulate material disclosed by the Prior Art. With the addition of supplemental lithium, the high specific capacities of the coated positive electrode active materials can be essentially maintained with little or no capacity fade over a large number of charge/discharge cycles under high voltage operation. These materials can also exhibit good performance at higher rates while still maintaining a low capacity fade, e.g. high coulombic efficiency (Amiruddin; col. 8/ll. 16-29).
Moreover, Buckley teaches LCO-LMCO particulate material including between 0.08-8 weight percent inert stabilization coating (col. 2/ll. 35-65; col. 9/l. 65-col. 10/l. 11). Buckley teaches that this concentration range improves the cycling performance of the LMCO without a loss in specific capacity due to the amount of coating (col. 9/ll. 25-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the coating layer of Park in view of Paulsen in further view of Sun and in further in view of Amiruddin in a range between 0.8-8% to improve the cycling performance of the cell without losing specific capacity as disclosed by Buckley.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20040200998) in view Paulsen et al. (US 20090309063) further in view of Sun et al. (AlF3 Coating to Improve High Voltage Cycling Performance of Li[Ni1/3 Co1/3Mn 1/3]O2 Cathode Materials for Lithium Secondary Batteries) in and further in view of Sharma et al. (US 20130202953).

Regarding claim 6, Park in view of Paulsen and further in view of Sun does not teach that the average particle size is from about 5 microns to about 30 microns. However, Sharma teaches a lithium battery including a particulate material comprising LCO and LMCO and having an average particle size of about 11-12 microns (¶¶ 0003, 0005, 0051). According to Sharma, a particle size between 11-12 microns is a suitable size for composites including a coating with a combination of metal and/or metalloid elements (¶¶0060;0063). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the particulate material disclosed by Park in view of Paulsen and further in view of Sun having an average particle size between 11-12 micrometers because this average size will enable the active material in the cathode to work in accordance to its intended use.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20040200998) in view Paulsen et al. (US 20090309063) in further view of Sun et al. (AlF3 Coating to Improve High Voltage Cycling Performance of Li[Ni1/3 Co1/3Mn 1/3]O2 Cathode Materials for Lithium Secondary Batteries) and further in view of Buckley et al. (US 8,187,752).

Regarding claims 7-8, Park in view of Paulsen and further in view of Sun does not teach the claimed concentration for the inert stabilization coating “AlF3”. However, Buckley teaches LCO-LMCO particulate materials including between 0.08-8 weight percent of an inert stabilization coating “AlF3” (col. 2/ll. 35-65; col. 9/l. 65-col. 10/l. 11). This range overlaps the claimed range. Buckley teaches that this concentration range improves the cycling performance of the LMCO without a loss in specific capacity due to the amount of coating (col. 9/ll. 25-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the stabilizing coating layer of Park in view of Paulsen and further in view of Sun in a concentration between 0.8-8 wt. % as suggested by Buckley to improve the cycling performance of the cell without losing specific capacity.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20040200998) in view Paulsen et al. (US 20090309063) in further view of Sun et al. (AlF3 Coating to Improve High Voltage Cycling Performance of Li[Ni1/3 Co1/3Mn 1/3]O2 Cathode Materials for Lithium Secondary Batteries) and further in view of Bowling et al. (US 10,115,962). 

Regarding claims 12 and 13, Park in view of Paulsen and further in view of Sun does not teach that the inert stabilization coating comprises an inert metal oxide such as aluminum zinc oxide. However, Bowling teaches that aluminum zinc oxide has been found to provide desirable coating lithium rich metal oxides. Specifically, aluminum zinc oxide coatings have been found to decrease first cycle irreversible capacity loss, improve cycling stability of specific capacity and improve cycling stability of average voltage. The improved performance is found with batteries that are charged to 4.6V to activate the batteries. (col. 7/ll. 53-60). It would have been obvious to one of ordinary skill in the at the time of the invention was made to make the nanocoating of Park in view of Paulsen and further in view of Sun of aluminum zinc oxide to decrease first cycle irreversible capacity loss, improve cycling stability of specific capacity and improve cycling stability of average voltage as taught by Bowling.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20040200998) in view of Venkatachalam et al. (US 20100086853). 

Regarding claim 25, Park teaches a method of forming a particulate composite coated material. The method comprises the step of combining a lithium cobalt oxide powder “LCO” [LiCo2], lithium source of a lithium and  manganese nickel cobalt precursor to form a “LMNO” [Li1+xCo1-x-yA yO2, wherein 0≤.x.≤ 0.1, and 0≤.y.≤ 0.5. A is selected from at least one of Al, B, Mg, Ca, Sr, Ba, Na, Cr, Gd, Ga, Ni, Co, Fe, V, Cr, Ti, Sn, Mn, Zr and Zn] over the surface of the LCO particles. In the resulting particulate, the amount of LMNO is about 0.01-10 mol% based on the core particles (i.e. 0.01-10 wt.%; ¶¶0013;0014;clms. 1-2). The resulting coated particulate complex material was subjected to heat treatment a temperature of 300°C for 3 hours. However, Park does not teach that the LMNO coating layer is formed by a co-precipitating of the manganese nickel cobalt precursor; the claimed  annealing step; and the step of coating an inert inorganic stabilization. Nevertheless, Venkatachalam teaches a method of forming positive electrode active materials having high specific discharge capacity upon cycling at room temperature, and at moderate discharge rate (abstract). The method includes the steps of forming LMNO by co-precipitation, annealing the resulting LMNO by at least two heat treatments “annealing” and forming a metal fluoride coating as an inert stabilizer (¶0053; 0055; 0056; 0058). The step of co-precipitate the LMNO includes a “manganese nickel cobalt precursor” and a lithium source [¶¶0055;056]. The annealing step includes a first heating step at 350°C and a second heating step to a temperature in the range of 750-1200°C. This annealing step improves the crystallinity of the product material [¶0055]. The coating step includes the step of forming a metal fluoride such as AlF3 over the crystalized LMNO. This coating significantly improves the cycling properties of the active material (¶0058).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method disclosed by Park as to include the step of co-precipitating a LMCO disclosed by Venkatachalam, followed by an annealing process including two heating steps and the step of forming a coating of AlF3 to synthetize positive electrode active materials having a high specific discharge capacity upon cycling at room temperature and at moderate discharge rate as disclosed by Venkatachalam.
Regarding claims 26 and 27, Venkatachalam teaches that the manganese nickel cobalt precursor compound comprises a hydroxide and that the annealing is performed in a single heating step from about 700°C to about 1200°C for from about 6 hours to about 48 hours [¶¶0055;0069].
Regarding claim 28, Park teaches that the concentration of LMCO is between 0.01-10% molar percent. Venkatachalam teaches suitable active materials that can be represented in accordance with the following stochiometric formula:

    PNG
    media_image3.png
    126
    335
    media_image3.png
    Greyscale

These active material compositions have stochiometric ranges that can be represented by the claimed stochiometric formula.
It would have been obvious to one of ordinary skill in the art  at the time of the invention was made to use any of the suitable active material compositions disclosed by Venkatachalam as the LMCO since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (see MPEP 2144.07). In addition, due to the small mass weight of 10 moles of any of the disclosed LMNCO, relative to the mass weight of 90 moles of LCO, the average weight percent of any of the disclosed composition will be less 10% (assuming a base of 100).
Claims 29-31, 33, 35, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 20120107680; new ground of rejection necessitated by the amendment filed on 11/14/22).

Regarding claim 29, Amiruddin (e.g. fig. 8) teaches a lithium ion cell comprising: 
an anode comprising a lithium intercalation or allying active composition [¶¶0043; 0070, 0085]; 
a cathode comprising an active composition comprising lithium cobalt oxide, polymer binder, and electrically conductive particles [¶¶0086; 0094, 0106, 0107];
and a non-aqueous electrolyte comprising lithium ions [ ¶0006].

    PNG
    media_image4.png
    278
    411
    media_image4.png
    Greyscale

As shown in fig. 8, the lithium ion cell can be cycled for at least 300 cycles between 4.47V and 3V at a discharge rate of C/3 without drop of more than 20% of the capacity from the 5th cycle capacity. The positive electrode has a specific capacity cycled against lithium metal of more than 170 mAh/g discharged from 4.52V to 3V at a rate of C/3 [¶¶0150; 0009]. It is not explicitly disclosed that this embodiment include a particulate of lithium cobalt oxide (new limitation). However, it is disclosed that lithium cobalt oxide can be included as sacrificial material to supply supplemental lithium [¶0086]. Lithium cobalt oxide is ideal because it is not expected to cycle during normal operation of the battery over its voltage range [¶0069]. Amiruddin teaches that positive electrode active compositions generally are powder compositions that are held together in the corresponding electrode with a polymer binder. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the disclosed cathode using a particulate of lithium cobalt oxide in a form of powder to supply supplemental lithium into the anode. Supplemental lithium can be used to stabilize lithium ion batteries with lithium rich metal oxides as the positive electrode active material (abstract).
Regarding claim 30, Amiruddin teaches that the anode comprises graphite [¶0085].
Regarding claim 31, Amiruddin teaches that the anode comprises a silicon based active material [¶0085].
Regarding claim 33, Amiruddin teaches that the anode comprises silicon [¶ 0085].
Regarding claim 35, Amiruddin teaches that the positive electrode has a specific capacity cycled against lithium metal of at least 185 mAh/g discharged from 4.52V to 3V at a rate of C/3 (see fig. 8).
Regarding claim 37, Amiruddin teaches that the lithium cobalt oxide is coated [¶0105].
Regarding claim 41, Amiruddin teaches that the lithium ion cell can be cycled for at least 375 cycles between 4.47V and 3V at a discharge rate of C/3 without a drop of more than 20% of the capacity from the 5th cycle capacity [see fig. 8; ¶¶0150; 0009].
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 20120107680) in view of Kumata et al. (US 6,017,654).

Regarding claims 32 and 33, Amiruddin does not teach that the anode comprises silicon oxide. However, Kumata discloses that silicon oxide is suitable material to make anodes for secondary batteries including lithium metal oxides(abstract; col. 8/ll.49-54).
 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use silicon oxide to make the anode disclosed by Amiruddin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 416 (see MPEP 2144.07).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 20120107680) in view of  Schulz et al. (US 20110311873).
Regarding claim 34, Amiruddin teaches that the anode comprises graphite but does not disclose the claimed concentration (i.e. 5 wt.% to 55 wt.%; ¶0085). However, Schulz teaches typical suitable graphite concentrations for anodes in a lithium ion cell (i.e. 1 wt.%- 40 wt.% graphite ¶0085).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the anode disclosed by Amiruddin having a graphite concentration between 1-40 wt.% because this concentration will allow fast diffusion of lithium ions into the structure, high ionic and electron conductivity, and minimal structural changes (expansion and contraction) during charging and discharging.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 20120107680) in view of Karthikeyan et al. (US 8,741,484).

Regarding claim 36, Amiruddin does not explicitly suggest that the lithium cobalt oxide is doped.  However, Karthikeyan teaches that doped lithium-rich lithium metal oxide compositions are presented as more stable positive electrode active compositions for high voltage cycling of lithium ion batteries (col. 3/ll. 42-49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to dope the lithium cobalt oxide disclosed by Amiruddin to provide a more stable positive electrode active composition for high voltage cycling of lithium batteries as suggested by Karthikeyan.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 20120107680) in view of McMillan et al. "Fluoroethylene Carbonate Electrolyte and Its Use in Lithium Ion Batteries With Graphite Anodes".

Regarding claim 40, Amiruddin does not teach that the electrolyte comprises a fluoroethylene carbonate. However, McMillan discloses that fluoroethylene carbonate is suitable electrolyte material (abstract).
 It would have been obvious to one of ordinary skill in the art  at the time of the invention was made to use fluoroethylene carbonate in the ion cell disclosed by Amiruddin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 416 (see MPEP 2144.07). 
Allowable Subject Matter
Claims 15-24 are allowed.
Claims 14, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 251 rejections (i.e. 38 and 39).
 Regarding claims 15-24, prior art made of record disclosed the particulate material of claim 1 can be useful for a reachable cell. However, the prior art does not suggest it would perform as claimed. 



Remarks
Regarding to the “brief interview summary”, the Examiner acknowledges that the telephonic call only covered general questions/answers regarding recapture (MPEP 1412.02). The conversation did not cover the merits of the case.
Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. 
Applicant’s Arguments Against Recapture
On the remarks filed on 11/04/22; pages: 12-13, Applicant argues against the 251 rejection based on the recapture rule.
  Claim 29 is currently amended to recite a cathode having features as recited in claim 15 with the exception that the particulate material is not limited as recited in claim 1.
 Claim 29 is also broadened with respect to the specific capacity of the active material, which is now 170 mAh/g versus the previous value of 185 mAh/g. 
  The claim is narrowed by reciting "wherein the lithium ion cell can be cycled for at least 300 cycles between 4.47V and 3V at a discharge rate of C/3 without a drop of more than 20% of the capacity from the 5th cycle capacity." The previous claim did not recite this higher value of the cycling stability, which is an explicit narrowing of the claim. 
 Since claim 29 is narrowed relative to subject matter surrendered during prosecution of the parent patent, it is respectfully believed that the prohibited recapture is not implicated” 
This is not persuasive because there is recapture when the reissue claims are broader by entirely omitting surrender generating limitation(s) and are narrower in unrelated aspect (see Example 1;MPEP 1412.02 III B. 1) 
Patent claim 1 includes three main limitations: a) a particulate composition (as recited in claim 1); b) cathode specific capacity at a first testing condition (clm. 15/ll. 3-40 and c) the cell specific capacity at a second testing condition (clm. 15/ll. 7-8). 
As explained in the previous Office Action, only limitations a & b are considered surrender generating limitation (SGL1).  The narrowing aspect in claim 29 (iii) is directed to the cell specific capacity which is an aspect unrelated to the first and second SGL. 
Applicant acknowledged that the broadening aspects of claim 29, is the omission of limitation “a”  (see i above). According to the MPEP,  reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation without a related replacement limitation will be barred by the recapture rule.  It is noted that claim 29, without the addition of the composition of claim 1, enlarge its scope to cover any lithium ion cell that performs as claimed irrespective of its composition and its core  structure.
Regarding limitation ii/b, this is a proper limitation because it retains the surrendered subject matter in a broader form.

Applicant’s Arguments Against the 103 Rejection Based on Park, Paulsen and Sun
Regarding claim 1, Applicant argues that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   In this case, each reference clearly suggested a motivation to combine  them as discussed above and below.
Claim 1 includes three main limitations: a) a lithium cobalt oxide “LCO” core partially  coated with lithium manganese nickel cobalt oxide “LMNCO”; b) a distinct inert stabilizing nanocoating;  and c) LMNCO partial composition of 2-19 wt. %.
Regarding to limitation a) Park teaches an LCO core coated with a LMNCO but fails to disclose that it can be partially coated.  However, Paulsen teaches this limitation. Paulse is in the same field of endeavor because it teaches an LCO particulate having a second phase of LMNCO (abstract). Paulsen teaches the benefits of using a partial coating deposition method. 
Moreover, Paulsen teaches that “low surface area cathode materials are desired to achieve high safety, improved density and high stability during storage [¶¶0007,0008]. This can be achieved by using a partial coating. Therefore, there is a clear motivation to modify Park’s invention to partially coating the LCO core with LMNCO instead of using a full coverage coating.  
One of ordinary skill in the art would understand that the molar compositions of LMNCO disclosed by Park will be the same in the instant combination since they are proven to enhance the cycle life and safety of the battery. The totality of the LMNCO material is redistributed in forms of islands over the LCO core to increase the cycling stability instead of using a thin layer (see Paulsen abstract).
Regarding limitation b) Sun teaches a particulate material including a distinct inert stabilization nanocoating. Sun discloses that LMCO powders were modified by coating their surface with amorphous AlF3 as a new coating material (i.e. 5 nm coat; see results¶2). The AlF3- LMCO electrode showed an improved cycle performance and an improved rate capability under a high cutoff voltage range of 4.5-4.6V. AC impedance results showed that the AlF3-coated LMCO has stable charge transfer resistance regardless of the cycle number (abstract; results). In this case, the nanocoating of AlF3 works as a stabilizer. Because in the instant combination the LCO core particle partially coated with LMNCO is a cathode, one of ordinary skill in the art would be motivated to modify the instant combination as to include a distinct inert stabilization nanocoating to improve the cycle performance and rate capability of the battery electrode. Also, because the stabilizer is not part of the cathode active material, one of ordinary skill in the art would understand that the molar compositions of LMNCO disclosed by Park will be the same in the instant combination since it has been proved to enhance the cycle life and safety of the battery.
Applicant’s Arguments Against the 102 Rejection Based on Amiruddin
Regarding claim 29, Applicant argues that Amiruddin does not teach a lithium cobalt oxide. However, Amiruddin discloses that lithium cobalt oxide can be included in the cathode as sacrificial material to supply supplemental lithium [¶0086]. Lithium cobalt oxide is ideal because it is not expected to cycle during normal operation of the battery over its voltage range [¶0069].
Applicant’s Arguments Against the 103 Rejection Based on Park in view of Venkatachalam
Regarding claim claims 25-28, Applicant argues that there is not suggestion in these reference that there would be any utility to forming sequential coatings since the second coating simply covers the first coating, and since Venkatachalam does not suggest coating lithium cobalt oxide (i.e. no reasonable motivation to combine).
This not persuasive because Park teaches that an LCO particle can coated with LMNCO. Accordingly, it is established that a physical chemical affinity  exist between them. This affinity will be preserved regardless of the deposition method of the LMNCO. Venkatachalam teaches that LMNCO can be deposited by coprecipitation on lithium rich material and that the resultant product can be annealed (¶0053; 0055; 0056; 0058).  One of ordinary skill in the art would understand that coprecipitation is a feasible depositing LMNCO over a lithium rich material as LCO, or any other material having affinity to it.  Moreover,  this deposition method will provide an electrode active material having a high specific discharge capacity upon cycling at room temperature at moderate discharge rate (see Venkatachalam’s abstract).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEONARDO ANDUJAR/           Primary Examiner, Art Unit 3991                                                                                                                                                                                             
Conferees:

/ELIZABETH L MCKANE/           Specialist, Art Unit 3991            

/T.M.S/           Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art. A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012)(see MPEP 1412.02 I).